Citation Nr: 1136685	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for residuals of an injury to the left eye (floaters).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to February 1979 and from November 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a noncompensable disability rating for residuals to the left eye (floaters).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for residuals of a left eye injury, under Diagnostic Codes 6099-6009.  Disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2010).  Diagnostic Code 6009 pertains to an unhealed eye injury.  38 C.F.R. § 4.78, Diagnostic Code 6009 (2008).  The Board notes that the criteria for rating disabilities of the eye were recently revised, effective December 10, 2008, but these new criteria only apply to new claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008).  In this case, as the Veteran filed his claim for an increased rating in December 2007, the regulations that came into effect on December 10, 2008 are not relevant in rating the Veteran's claim.

The Veteran contends that his left eye disability was never resolved and that his eyesight has declined since the original injury and continues to worsen.  In connection with the Veteran's claim for an increased disability rating for his service-connected left eye disability, the RO scheduled him several times for an examination for his left eye disability; however, he failed to report.  The Veteran has contended that in February and April 2008, he was informed by the RO that his scheduled eye examination had to be cancelled since the eye doctor needed medical attention.  In his September 2008 notice of disagreement, the Veteran, through his representative, contended that the RO had cancelled most of his scheduled examinations, and that he was willing to report for an examination.  In the August 2011 Informal Hearing Presentation, the Veteran's representative noted that the Veteran is currently homeless, but that he would be willing to report for a VA examination to determine the current nature and severity of his service-connected left eye disability.  In a letter dated August 4, 2011, pertaining to the Veteran's request for his claim to be advanced on the docket, the Veteran's representative provided current contact information for the Veteran, via the homeless Veteran's program at the Veteran's Hospital of Memphis, Tennessee.  

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  The Board notes that the record contains an April 2005 VA examination report which reflects the examiner's notation of the possibility of "angle recession glaucoma" as a result of his in-service injury.  The Veteran has consistently contended that his vision has worsened since his examination in April 2005.  

As such, the Board finds that, in order to fulfill the duty to assist, the Veteran should be provided with a VA eye examination, to determine the current nature and severity of his service-connected left eye disability.  Given the fact that the Veteran is homeless, the RO should contact the Veteran through the Veteran's program at the Veteran's Hospital of Memphis, Tennessee in order to arrange for the examination.

Finally, the Veteran has indicated that he has received treatment for his eyes, to include being prescribed eye glasses, at the VA medical center in Memphis, Tennessee in June 2010.  On remand, the RO should obtain any current medical records showing treatment for the Veteran's left eye.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his left eye disorder.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the RO should obtain any VA medical records from June 2010 that reflect treatment for the Veteran's eyesight, including providing the Veteran with glasses.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded an eye examination, by an appropriate specialist, to determine the current nature and severity of the Veteran's service-connected left eye disability.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The examiner is to assess the nature and severity of the Veteran's left eye disability in accordance with the latest AMIE worksheet for rating eye disorders.  The examiner should discuss the notation in the April 2005 VA examination report of the possibility of "angle recession glaucoma" as a result of his in-service injury, and determine whether the Veteran has glaucoma as a result of his in-service left eye injury.  

In addition, the examiner should: a) provide the current visual acuity in the Veteran's eyes, both corrected and actual; b) determine the visual field loss, if any, caused by the Veteran's service connected left eye disability; and c) indicate whether the Veteran's left eye disability causes either pain or episodic incapacity, or whether it has any associated rest-requirements.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



